Board of Tax Appeals, No. 2014-3657. This cause is pending before the court as an appeal from the Board of Tax Appeals. The records of this court indicate that appellant has not filed a merit brief, due February 17, 2015, in compliance with the Rules of Practice of the Supreme Court of Ohio and *1483therefore has failed to prosecute this cause with the requisite diligence.
Upon consideration thereof, it is ordered by the court that this cause is dismissed.
It is further ordered that a mandate be sent to and filed with the Board of Tax Appeals.